Title: From Thomas Jefferson to William Preston, 28 June 1780
From: Jefferson, Thomas
To: Preston, William



Sir
Richmond June 28. 1780.

Since my last letter to you we have concluded to send from hence fifty stand of arms for the regulars at the mines, which with a few at Colo. Fleming’s and such as you have fit for service wi[ll] arm the regulars at the Leadmines so that they may escor[t] the ammunition to Kentucky and render an escort of iniliti[a unnecessary. Such of the arms as you have, unfit to be de[livered to them, be pleased to send to this place by the waggo[ns] gone up with Indian goods or by the one now going with new arms. We are at present so distressed by calls of men to the Northward and Southward that it is out of our power to send any to your quarter. I hope the prospect we have of doing something brilliant by the union of a large army collecting by Genl. Washington and that of our allies hourly expected, will more than balance our losses at Charlestown and keep the Tories in quiet, and that in the mean time the good peo[ple] with you will be particularly vigilant. I am Sir with great esteem Your very humble servt.,

Th: Jefferson

